Title: To George Washington from Henry Knox, 17 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department July 17th 1794
               
               I have the honor to submit to your consideration John Nicholson as a proper person to superintend the Armoury intended to be established at Germantown, and David Ames as a proper person to superintend the Armoury to be established at Springfield.  I have the honor to be with perfect respect Your obedient Servant
               
                  H. Knox
               
            